DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 5/11/22.  Claims 1-3, 6, 7, and 12 are amended, claim 13 is canceled. Claims 1-12 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a group activity support apparatus. The limitation of a processor configured to acquire an attribute of each member in a group, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “aquire” in the context of this claim encompasses a user mentally acquiring attributes of users. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a processor. The processor is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-12.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2018/0322073 A1 to Hida et al. (hereinafter “Hida”) in view of US Publication No. 2012/0278324 A1 to King et al. (hereinafter “King”).

Concerning claim 1, Hida discloses a group activity support apparatus comprising: 
acquire an attribute of each group and sets characteristics of the group (Fig. 9, paragraphs [0095], [0100], [0103] – attributes of groups are acquired and characteristics are set); and 
in a case where an aim is assigned to a plurality of groups, present one or more discussion topics for each group based on the aim and the characteristics of the group (Fig. 14 A, paragraphs [0140]-[0146] – different discussion topics are generated based on the aim and characteristics of the group).
Hida lacks specifically disclosing, however, Miao discloses acquires an attribute of each member in each group; wherein the characteristics of the group is determined by using a model obtained by performing machine learning on a relationship in which attributes of all members in the group are set as an input, and the characteristics of the group is set as an output, the one or more discussion topics is presented by using a model obtained by performing machine learning on a relationship in which the aim and the characteristics of the group are set as an input, and the one or more discussion topics is set as an output (paragraphs [0025], [0036] - [0040] – attributes of members acquired and characteristics of the group are determined using a model obtained by machine learning based on the characteristics of the group).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize individual attributes of members as disclosed by King in the system of Hida in order to more accurately group individuals for a more productive group discussion.

Concerning claim 2, Hida discloses wherein the processor further configured to display the characteristics of each group in a terminal of a user inputting the aim (Fig. 9, paragraphs [0056], [0095], [0100], [0103] – group characteristics are displayed).

Concerning claim 3, Hida discloses wherein the processor further configured to display the one or more discussion topics for each group, in association with the characteristics of each group (Fig. 5 A, paragraphs [0056], [0095], [0100], [0103] – topics for groups are displayed).

Concerning claim 4, Hida discloses wherein the one or more discussion topics are displayed to be selectable (paragraphs [0070]-[0074] – topics displayed may be selected).

Concerning claim 5, Hida discloses wherein the presented one or more discussion topics theme are modifiable (Fig. 14 A, paragraphs [0140]-[0146] – different discussion topics are generated based on the aim and characteristics of the group).

Concerning claim 6, Hida discloses wherein, after the theme for each group is determined, the processor further configured to display one or more plans relating to a progress, which is to be applied to two or more of the plurality of groups (Fig. 14 A, paragraphs [0140]-[0146] – different discussion topics are generated based on the aim and characteristics of the group).

Concerning claim 7, Hida discloses wherein the processor further configured to display the one or more plans in proximity to the theme determined for each group (paragraphs [0070]-[0074], [0140]-[0146] – plans may be presented to the users).

Concerning claim 8, Hida discloses wherein the candidates for the plan are displayed to be selectable (paragraphs [0070]-[0074], [0140]-[0146] – plans may be selected by the users).

Concerning claim 9, Hida discloses wherein the presented candidates for the plan are modifiable (Fig. 14 A, paragraphs [0140]-[0146] – different discussion topics are generated based on the aim and characteristics of the group).

Concerning claim 10, Hida discloses wherein the theme used in the discussion and an entry field of an evaluation are displayed in association with each other, for each group (Fig. 14 A, paragraphs [0140]-[0146] – different discussion topics are generated based on the group discussion).

Concerning claim 11, Hida discloses wherein a plan relating to a progress, which has been used in a group activity and the entry field of the evaluation are displayed in association with each other (Fig. 14 A, paragraphs [0140]-[0146] – different discussion topics are generated based on progress and activity).

Concerning claim 12, see the rejection of claim 1.

Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive with respect to the 35 USC 101 rejection.  Claim 1 recites a group activity support apparatus. The limitation of a processor configured to acquire an attribute of each member in a group, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The processor is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-12.
Applicant’s arguments with respect to claim(s) 1-12 with respect to the 35 USC 103 rejection have been considered but are moot based on the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715